Citation Nr: 0927121	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to April 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran claims that he has hepatitis C, and that it is 
related to the tattoos he acquired during service.  

The Veteran's service treatment records (STRs) are silent for 
any complaints, findings, treatment, or diagnosis relating to 
hepatitis C.  On September 1976 service entrance physical 
examination, one tattoo was noted on his left wrist.  On 
April 1979 service separation physical examination, seven 
tattoos were noted: one each on his left wrist, left hand, 
left shoulder, right shoulder, and upper back; and two on his 
chest.  They also show that he underwent drug evaluations and 
volunteered for treatment due to his alcohol abuse and use of 
cocaine and amphetamines (speed).  [Notably, VA's General 
Counsel has confirmed that service connection for a 
disability that is a result of the claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52, 375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31, 263 
(February 10, 1998).]

In response to the RO's request for information related to 
his claim of service connection for hepatitis C, the Veteran 
requested that the RO secure private treatment records from 
the California Department of Corrections, Correctional 
Training Facility (CDC, CTF), and provided a release for this 
information.  Such treatment records were requested and in 
April 2006, the CDC, CTF responded with August 2000 to 
November 2005 treatment records.  These records show that in 
August 2000, the Veteran missed a follow-up appointment for 
hepatitis.

In August 2006, the Veteran submitted the results of a May 
2006 laboratory test conducted by the CDC, CTF in which he 
tested positive for the hepatitis C antibody.  Significantly, 
liver function tests and hyperlipidemia are not 
representative of a disease, injury, or disability, even 
though they may be considered a risk factor in the 
development of certain liver diseases.  These are laboratory 
findings and do not provide evidence of a disability for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20, 445 (May 7, 1996).  Consequently, the positive 
serological finding for hepatitis C by itself is insufficient 
to diagnose with certainty chronic hepatitis C.

The August 2000 notation that the Veteran had a follow-up 
appointment for hepatitis, as well as the May 2006 laboratory 
test results, suggest that complete treatment records from 
the CDC, CTF (with respect his hepatitis C claim) have not 
been associated with the claims file.  Therefore, additional 
development for such records should be made.  

The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, and that it 
remains his responsibility to ensure that the records are 
received if the RO is unable to obtain them.  He is further 
advised that 38 C.F.R. § 3.158(a) provides that where 
evidence (to include information necessary to secure 
evidence) requested in connection with an original claim is 
not received within 1 year after the date of request, the 
claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any treatment 
or evaluation he has received for 
hepatitis C, records of which are not 
already associated with the claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation. The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the Veteran, specifically including any 
outstanding clinical records of 
evaluation, treatment, and/or testing for 
hepatitis C the Veteran has received from 
the CDC, CTF.  Of particular interest are 
any records of evaluation or treatment for 
hepatitis the Veteran received prior to 
August 2000 (and to which the August 2000 
appointment was noted to be a follow-up).  

2. 	The RO should also seek 
confirmation from the Veteran's prison 
authorities as to whether he has been 
identified as a hepatitis C-infected 
individual.

3. 	If it is shown that the Veteran 
has a current diagnosis of hepatitis C, 
the RO should arrange for his claims file 
to be forwarded to an infectious disease 
specialist for review and a medical 
opinion.  The specialist should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the etiology for the 
Veteran's hepatitis C is a (non-
misconduct) risk factor during his active 
service.  The opinion should indicate 
whether the most likely etiology for the 
Veteran's hepatitis C is:

(a) the tattoo he acquired (or other risk 
factor) prior to service; or

(b) the seven tattoos he acquired during 
service; or 

(c) his cocaine/amphetamine use in 
service; or 

(d) other risk factor during service? or 

(3) a postservice risk factor (if so, 
please identify such).

The examiner should must explain the 
rationale for all opinions, citing to the 
factual evidence of record that supports 
the opinion(s).  

4. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

